Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Ardizzone (2005/0154249) discloses a vibration device (magneto cymatic therapeutic mattress pad), the device comprising: a basal pad (3; supportive material); an array of vibration motors (5, 6; permanent magnets coupled to a transducer -- creates vibrations) embedded on the basal pad (cavities each of which houses magnets, transducer) (para. 0019), the vibration motors configured to generate temporal vibrations (oscillates according to cymatic frequencies) (para. 002); a primary diffuser (1; mattress pad upper surface), wherein the primary diffuser overlays the basal pad and the array of vibration motors (upper surface; see FIG. 2); and a controller (7; CPU) operatively coupled to the vibration motors (transmits to each transducer electric signals) (para. 0021) wherein the controller is configured to control one or more vibration parameters of the vibration motors (para. 0021). Saveliev (7,094,210) teaches a controller (21) (PC computer) operatively coupled to the vibration elements, wherein the controller is configured to control one or more vibration parameters of the vibration elements for synthesizing spatiotemporal waves and for combining temporal vibrations to provide a synthetic sensation of vibration (modulated solitary wave used in the proposed invention is a wave motion that at each moment of time is localized in finite region of space and in virtue of modulation changes its structure (amplitude, phase, frequency) during propagation) (Saveliev, col. 3, lines 10-20; col. 6, lines 40-50), wherein the spatiotemporal waves are in a plurality of patterns along a surface of the device that provides a plane of contact with a target body part (stroking and petrissages strokes, as shown in Saveliev's FIG. 2) (Saveliev, col. 7, lines 5-30), wherein the patterns of spatiotemporal waves include a wave travelling along any principal axis in the plan of contact with the target body part (pattern 1 as annotated on FIG. 2 below – pattern 1 shows sweep in Y-direction), a wave pattern travcelling inward from one or more extremities towards a focal point (pattern 2 as annotated on FIG. 2 below), an outwards wave that travels outwards from a focal point (in a radial direction ripples out to from single point; pattern 3 as annotated on FIG. 2 below). However, regarding the device and method claims 1 and 20, the prior art of record does not disclose, teach, or fairly suggest a device having a plurality of vibration motors specifically arranged in a grid pattern on a medium that are specifically actuated by a controller or performed in a step to create a radial ripple wave that travels outwards from a trigger point. Therefore, claims 1-20 have been found allowable since any conclusion of obvious would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619


/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619